Detailed Action
This action is responsive to the Application 16/812,227 filed on 03/06/2020 which claims benefit of priority to KR10-2019-0027125 filed on 03/08/2019. Claims 1-20 are pending in the case. Claims 1 and 20 are the independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/06/2020, 08/04/2020 and 04/26/2021, were filed before the current non-final office action. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The applicant’s drawings submitted on 03/06/2020 are acceptable for examination purposes.
Claim Objections
Claims 6 and 15 objected to because of the following informalities:  
Replace claims 6 and 15 recitation of “the first and second partial colors” with “the first partial color and the second partial color”. 
Replace claim 15 recitation of “a third is partial color” with “a third partial color” in line 1. 
Replace claim 18 recitation of “the first, second, and third partial color” with “the first partial color, the second partial color and the third partial color”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claims 1 and 20 it is not clear whether recites “the color” of line 1 consider as lacks of antecedent basis in the claim 1. 
Regarding claim 2 it is not clear whether recites "a palette color" in line 2 is referring to the same a palette color of line 3 of claim 1.
As to claim 8, the term "my room" is a description of an example or preference which renders the claim indefinite [see MPEP 2173.05(d)].The my room feature has been rendered indefinite because it is not possible to determine whether the claim scope of the term “my room”. For application of the prior art of record and for purposes of rejection on its merits, the examiner is going to interpret "my room" in claim 8 to mean a “personal space or homepage on an application” as Applicant’s spec states of Pg. 16 and into line 20.
Any dependent claims are not referenced inherit the insufficiencies of their parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recite configuring a palette including at least one palette color and customizing the color of the object. These limitations can all be recognized as elements of a mental process that can be performed in the human mind and /or using pen-and-paper (human can arrange a color into palette and change or apply color to object by hand), but for the recitation of generic computer components 
Furthermore, the additional elements, where the “computing device” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The additional element of displaying a color list amounts to no more than adding insignificant extra-solution activity of mere data output. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform the different configuration and customizing steps described above amounts to no more than mere instructions to apply the exception using a generic computer component. The “displaying” step is further considered' well understood, routine, and conventional in view of the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicating that mere collection or receipt of data over a network is a 'well-understood, routine, conventional function 'when it is claimed in a merely generic manner. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Neither can insignificant extra-solution activity. 
Therefore, these independent claim 1 is not patent eligible.

Independent claim 20 recite configuring a palette including at least one palette color and customizing the color of the object. These limitations can all be recognized as elements of a mental process that can be performed in the human mind and /or using pen-and-paper (human can arrange a color into palette and change or apply color to object by hand), but for the recitation of generic computer components (“processor”, “memory”, “storage”, and “displaying”) represent no more than mere instructions to apply the 
Furthermore, the additional elements, where the “processor”, “memory” and “storage” are recited at a high level of generality and recited so generically they represent no more than mere instructions to apply the judicial exception on a computer. The additional element of displaying a color list amounts to no more than adding insignificant extra-solution activity of mere data output. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor”, “memory” and “storage” to perform the different configuration and customizing steps described above amounts to no more than mere instructions to apply the exception using a generic computer component. The “displaying” step is further considered' well understood, routine, and conventional in view of the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicating that mere collection or receipt of data over a network is a 'well-understood, routine, conventional function 'when it is claimed in a merely generic manner. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Neither can insignificant extra-solution activity. 
Therefore, these independent claim 20 is not patent eligible.

The dependent claims respectively recite additional limitations of: displaying a possessed color (claim 2 ), displaying partial color into regions (claim 3), changing a display location of partial color (claim 4), displaying background and font colors (claim 5),  applying colors to element (claim 6), displaying object including head, body and bottom (claim 7), displaying object via application (claim 8), displaying interface tool for manipulation of object (claim 9), uploading content via application (claim 10), display element including background and letter (claim 11), configuring the palette colors (claims 12, 13, 14 and 15), displaying colors (claim 16), displaying colors into location as background, font and edge (claim 17), applying colors to objects (claim 18) and controlling opacity (claim 19) which fall within the “Mental Processes” groupings of abstract ideas. This judicial exception is not integrated into a practical application. Additional elements of displaying a possessed color, displaying partial color into regions, displaying background and font colors, displaying object including head, body and bottom, displaying object via application, displaying interface tool for manipulation of object, display element including background and letter, displaying colors, displaying colors into location as background, font and edge (claim 2, 3, 5, 7, 8, 9, 11, 16 and 17), changing a display location of partial color (claim 4), applying colors to element (claim 6), uploading content via application (claim 10), configuring the palette colors (claims 12, 13, 14 and 15), applying colors to objects (claim 18) and controlling opacity (claim 19)
all amount to no more than adding insignificant extra-solution activity/specifications related to configuring different forms of palette color and displaying a corresponding color palette 'which is mere outputting of results. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, the additional elements of using different forms of changing, applying, uploading or controlling such as support vector machine-based active learning or natural language processing with no specific practical application merely link the use of an exception to a technological environment and still do not impose any meaningful limits on practicing the abstract idea. 
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of configuring different forms of palette color and displaying a corresponding color palette 'which is mere outputting of results are again insignificant extra solution activity steps that cannot provide an inventive concept. Neither can the link of the use of the abstract idea to a certain technological environment. All of these additional elements as generically claimed are considered 'well-understood, routine, and conventional. 
Therefore, these dependent claims 2-19 are also not patent eligible.

Additional Art Noted:
a). US 20120159375 A1: A method for providing functionality from a software application via an improved user interface. 
b). US 20130239001 A1: A presentation program provides a graphical user interface that includes a theme gallery and a theme variation gallery.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 8, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by KUSANO; Nobumi et al. (US Pub. NO. 20180173408 A1, KUSANO).

Regarding Claim 1 is an independent claim; KUSANO a method for customizing the color of an object on an application that is driven by a computing device, comprising:
configuring a palette including at least one palette color (KUSANO: Fig:9A and [0074]; color set is also called a theme. The theme is a set of colors including a main color and some associated colors, such as a foreground color, a shade color, and a highlight color, which are determined by considering the balance with the main color and the visibility, see Fig:9B and [0081]; FIG. 9B illustrates an example of the relationship between a color palette 950 and color sets 960);  s
displaying a color list of the palette (KUSANO: Fig:8 and [0071]; a display mode (color) setting screen 800, a color set selection menu 810, further see into [0082]; the color set selection menu 810 shown in FIG. 8, the color palette 950 may be displayed); and 
customizing the color of the object by applying a palette color selected by a user from the color list to the object (KUSANO: Fig:10 and [0085]; Within the icon set 1010, preset icons such as the icon 1020 are displayed so that the user can select one of them. The color of these icons is displayed by using the color set determined in step S306, for example, in gold), wherein the at least one palette color includes a first partial color and a second partial color, which is distinguished from the first partial color (KUSANO: [0080]; Five colors are defined in the color set field 915,  further see into [0081]; color palette 950 is constituted by multiple color sets 960, further see into [0111]; selection candidate storage module 125, plural color sets (including background colors, character colors, highlight colors, and shade colors determined by considering the visibility) are stored. The user is able to select one of the color sets to be used for an added application on the display mode (color) setting screen 800).

Regarding claim 3, is a dependent on claim 1, KUSANO discloses a method comprising:
wherein the first partial color is displayed in a first region of the at least one palette color, and the second partial color is displayed in a second region of the at least one palette color (KUSANO: Fig:9B and [0080]; the color sets 960 are a color set having yellow as the main color, further see into [0074]-[0075]; theme is a set of colors including a main color and some associated colors, such as a foreground color, a shade color, and a highlight color, which are determined by considering the balance with the main color and the visibility, (“Examiner consider as color sets 960 displayed yellow as main color in first region and other a foreground color is displayed into second region”)).

Regarding claim 5, is a dependent on claim 3, KUSANO discloses a method comprising:
wherein the first region is a background region of the at least one palette color (KUSANO: Fig:9B and [0080]; main (single color) field 917, a first main color (single color), which is mainly a background color), and the second region is a font region of the at least one palette color (KUSANO: Fig:9B and [0080]; the character color field 925, the color of characters in the main color).

claim 6, is a dependent on claim 1, KUSANO discloses a method comprising:
wherein one of the first and second partial colors is applied to a first element of the object, and the other partial color is applied to a second element of the object (KUSANO: Fig:17 and [0105]; colors in the application (full copy) screen 1700 are the colors set in the display mode (color) setting screen 800. That is, the colors (such as the character color and background color) of the selected color set are used).

Regarding claim 8, is a dependent on claim 6, KUSANO discloses a method comprising:
wherein the object includes a master style or an individual element style of a "my room" displayed via the application (KUSANO: Fig:16 and [0103]; The color of the “full copy” icon 1650 is a color selected on the display mode (color) setting screen 800, further see into [0105]; colors in the application (full copy) screen 1700 are the colors set in the display mode (color) setting screen 800. That is, the colors (such as the character color and background color) of the selected color set are used, (“so individual element style”)).

Regarding claim 11, is a dependent on claim 6, KUSANO discloses a method comprising:
wherein the first element includes a background of the object, a background of a button, a status bar, or a title bar, and the second element includes a letter, a number, or an icon of a button (KUSANO: Fig:17 and [0105]; colors in the application (full copy) screen 1700 are the colors set in the display mode (color) setting screen 800. That is, the colors (such as the character color and background color) of the selected color set are used.

Claim 20 is similar in scope to claim 1 and is rejected similarly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being KUSANO, as applied above to claim 1, and in a further view of Tanaka; Sumiyo (US Patent. US 5995087 A; hereinafter Tanaka).
Regarding claim 2, is a dependent on claim 1, KUSANO discloses a method comprising:
wherein the configuring the palette, comprises displaying a possessed color list (KUSANO: Fig:8 and [0071]; a display mode (color) setting screen 800, a color set selection menu 810, further see into [0082]; the color set selection menu 810 shown in FIG. 8, the color palette 950 may be displayed) and 
KUSANO does not appear to expressly disclose
arranging a palette color selected by the user from the possessed color list in the palette.
However, Tanaka teaches:
arranging a palette color selected by the user from the possessed color list in the palette (Tanaka: Fig:13, Col: 6 and Ln: 29-39; In FIG. 13, the color table is shown at the right hand Side and a color group table is shown at the left hand Side. An area 301 enclosed with a line in the color group table represents a color group, and twelve color groups are included in the color group table. For example, as shown with an arrow (a), a color in the color table is selected one by one with the mouse 4, and the selected color is moved to a color group in the color group table with a drag and drop operation with the mouse 4. Thus, colors belonging to each color group in the color group table are Set with the drag and drop operation).
KUSANO with further a method with colors belonging to each color group in the color group table are set with the drag and drop operation as taught by Tanaka. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an apparatus which does not select only colors similar to each other even if many colors are selected as the characteristic colors (Tanaka: Col:1 and Ln: 55-58).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being KUSANO, as applied above to claims 3 and 6, and in a further view of Grosz; Aryk Erwin et al. (US Patent pub. US 20140095586 A1; hereinafter Grosz).
Regarding claim 4, is a dependent on claim 3, KUSANO discloses a method comprising:
KUSANO does not appear to expressly disclose
wherein the configuring the palette, comprises changing a 20display location of the first partial color from the first region to the second region.
However, Grosz teaches:
wherein the configuring the palette, comprises changing a 20display location of the first partial color from the first region to the second region (Grosz: [0631]; user may be enabled to switch color designation between colorable regions and default colored regions of an asset by selecting a tool to invert the color assignments).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to creates an application for implementing a specific object by using at least one basic processing function for an electronic device as taught in KUSANO with further a method for dynamic stylization and size editing of fonts associated with images and theme-based graphics arranged in a layout viewed through an electronic interface as taught by Grosz. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide creation and editing tools to users through a single interface which users may take advantage of to enhance their experience with the mechanics of creating and editing an image-based product (Grosz: [0007]).

Regarding claim 9, is a dependent on claim 6, KUSANO discloses a method comprising:
KUSANO does not appear to expressly disclose
wherein the object includes a P-App, which is a user interface tool for displaying a result of execution of an application program by the computing device or for manipulating the application program.
However, Grosz teaches:
wherein the object includes a P-App, which is a user interface tool for displaying a result of execution of an application program by the computing device or for manipulating the application program (Grosz: [0135]; stickers such as shapes may be adapted as photo-viewing windows or “photo-slots” complete with all of the unique properties of a photo-slot such as access to the photo panning tool, photo-edit tool, and other tools for editing, further see into [0185]; photo-editing toolbar 1401 is provided to enable a user to make edits to photo 1408).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to creates an application for implementing a specific object by using at least one basic processing function for an electronic device as taught in KUSANO with further a method for dynamic stylization and size editing of fonts associated with images and theme-based graphics arranged in a layout viewed through an electronic interface as taught by Grosz. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide creation and editing tools to users through a single interface which users may take advantage of to enhance their experience with the mechanics of creating and editing an image-based product (Grosz: [0007]).

Claim 7 is rejected under 35 U.S.C. 103 as being KUSANO, as applied above to claim 6, and in a further view of Brian D. Hanechak (US Patent pub. US 20120272141 A1; hereinafter Hanechak).
Regarding claim 7, is a dependent on claim 6, KUSANO discloses a method comprising:
KUSANO
wherein the object includes an application head, an application body, an application bottom, or a contents play bar that constitute a screen image.
However, Hanechak teaches:
wherein the object includes an application head, an application body, an application bottom, or a contents play bar that constitute a screen image (Hanechak: Fig:11 and [0066]; FIG. 11 labeled Top, Left, Body, Right, and Bottom).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to creates an application for implementing a specific object by using at least one basic processing function for an electronic device as taught in KUSANO with further a method for web page template building tool as taught by Hanechak. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a web page generating tool that has a simple user interface and allows a web page designer to create flexible auto-expanding editable areas which grow and shrink based on the amount of content inserted into the editable areas, and to design themes that work in a wide variety of browsers.

Claim 10 is rejected under 35 U.S.C. 103 as being KUSANO, as applied above to claim 6, and in a further view of Babak Kazerouni et al. (US Patent pub. US 20120240052 A1; hereinafter Kazerouni).
Regarding claim 10, is a dependent on claim 6, KUSANO discloses a method comprising:
KUSANO does not appear to expressly disclose
wherein the object includes content, which is uploaded via the application, a folder, which stores the content, and a playlist, which is a list of music items.
However, Kazerouni teaches:
wherein the object includes content, which is uploaded via the application, a folder, which stores the content, and a playlist, which is a list of music items (Kazerouni: [0028]; allow customization of a playback experience associated with content retrieved from a digital data storage medium that is readable by a processor, computer or other relevant device, further see into [0029]; customization of content on the medium, which can include multimedia content, graphical content, menu content and other such content, further see into [0061]; an index file and/or playlist can be updated or altered).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to creates an application for implementing a specific object by using at least one basic processing function for an electronic device as taught in KUSANO with further a method for to playback and customize the playback of content relative to the portable storage medium by Kazerouni. Thus, one of ordinary skill in the art would be motivated to make such a combination to allow customization of a playback experience can provide a user with the ability to dictate an appearance of a menu based on customizable menu display parameters (Kazerouni: [0030]).


Claims 12-16  are rejected under 35 U.S.C. 103 as being KUSANO, as applied above to claim 1, and in a further view of LEE; Won-hee et al. (US Patent pub. US 20150206506 A1; hereinafter LEE).
Regarding claim 12, is a dependent on claim 1, KUSANO discloses a method comprising:
KUSANO does not appear to expressly disclose
wherein the palette includes first and second palette colors, and the configuring the palette, comprises creating a third palette color by combining a partial color of the first palette color and a partial color of the second palette color.
However, LEE teaches:
wherein the palette includes first and second palette colors, and the configuring the palette, comprises creating a third palette color by combining a partial color of the first palette color and a partial color of the second palette color (LEE: Fig:10 and [0144]; display screen 1010 of the touch screen may display at least two different colors capable of being mixed. The touch screen may receive information of a picked color from the color generating apparatus 100 to display the picked color, further see into [0146]; display screen 1030 of the touch screen may display a color generated by mixing the colors in a motion-sensed region, further into [0146]; display screens 1010, 1020, and 1030 may display three different colors in a circle shaped region divided into three sub-regions with the same angle and arc).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to creates an application for implementing a specific object by using at least one basic processing function for an electronic device as taught in KUSANO with further a method of system for generating a color by using a plurality of colors by LEE. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an invention, a color which is to be generated is easily and quickly generated through a simple operation (LEE: [0206]).

Regarding claim 13, is a dependent on claim 1, KUSANO discloses a method comprising:
KUSANO does not appear to expressly disclose
wherein the palette includes first and second palette colors, and the configuring the palette, comprises creating a new color by mixing a partial color of the first palette color and a partial color of the second palette color and creating a third palette color including the new color.
However, LEE teaches:
wherein the palette includes first and second palette colors, and the configuring the palette, comprises creating a new color by mixing a partial color of the first palette color and a partial color of the second palette color and creating a third palette color including the new color (LEE: Fig: 10 and [0146]; display screen 1030 of the touch screen may display a color generated by mixing the colors in a motion-sensed region, further into [0146]; display screens 1010, 1020, and 1030 may display three different colors in a circle shaped region divided into three sub-regions with the same angle and arc. wherein s the palette includes first and second palette colors, and the configuring the palette, comprises creating a new color by mixing a partial color of the first palette color and a partial color of the second palette color and creating a third palette color including the new color).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to creates an application for implementing a specific object by using at least one basic processing function for an electronic device as taught in KUSANO with further a LEE. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an invention, a color which is to be generated is easily and quickly generated through a simple operation (LEE: [0206]).

Regarding claim 14, is a dependent on claim 13, KUSANO and LEE discloses a method comprising:
KUSANO does not appear to expressly disclose
wherein the third color includes the new color as a partial color and includes at least one of the partial color of the first palette color and the partial color of the second palette color as another partial color(s).
However, LEE teaches:
wherein the third color includes the new color as a partial color and includes at least one of the partial color of the first palette color and the partial color of the second palette color as another partial color(s) (LEE: Fig: 8 and [0130]-[0131]; [0130]; display screen 810 may represent a state in which red is picked, (“Examiner consider it is picked up by first palette”) and further see into [0131]; display screen 820 may represent a state in which red is picked and then blue is picked (“Examiner consider blue color picked from second palette”). In this case, the color generating apparatus 100 may determine a mixing ratio of red and blue, and further see into [0132]; a display screen 830 may display a purple color that is a mixed color (“Examiner consider generated new purple color based on ratio of partial first and second colors”)).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to creates an application for implementing a specific object by using at least one basic processing function for an electronic device as taught in KUSANO with further a method of system for generating a color by using a plurality of colors by LEE. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an invention, a color which is to be generated is easily and quickly generated through a simple operation (LEE: [0206]).

Regarding claim 15, is a dependent on claim 1, KUSANO discloses a method comprising:
KUSANO does not appear to expressly disclose
wherein the at least one palette color further includes a third is partial color, which is distinguished from the first and second partial colors.
However, LEE teaches:
wherein the at least one palette color further includes a third is partial color, which is distinguished from the first and second partial colors (LEE: Fig: 10 and [0146]; display screen 1030 of the touch screen may display a color generated by mixing the colors in a motion-sensed region, further see into [0146]; motion-sensed region includes a proportionally greater red region, a mixing ratio of red may further increase, and thus, the mixed color may be a purple color close to red, (“Examiner consider generated third partial color which is distinguished from first and second partial colors”), and further see into [0146]; the display screens 1010, 1020, and 1030 may display three different colors in a circle shaped region divided into three sub-regions with the same angle and arc. In this case, the three different colors are displayed in the three sub-regions, respectively).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to creates an application for implementing a specific object by using at least one basic processing function for an electronic device as taught in KUSANO with further a method of system for generating a color by using a plurality of colors by LEE. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an invention, a color which is to be generated is easily and quickly generated through a simple operation (LEE: [0206]).

Regarding claim 16, is a dependent on claim 15, KUSANO and LEE discloses a method comprising:
wherein the first partial color is displayed in a first region of the at least one palette color, the second partial color is displayed in a second region of the at least one palette color, and the third partial color is displayed in a third region of the at least one palette color (KUSANO: Fig:9B and [0080]; In the color set field 915, the color set is stored. Five colors are defined in the color set field 915. Alternatively, a color set constituted by less than or more than five colors may be defined. In the main (single color) field 917, a first main color (single color), which is mainly a background color, is stored. In the main (texture pattern) field 919, a color having the first main color in the background with a texture pattern is stored as a second main color. In the shade field 921, the shade corresponding to the main color is stored).  


Claim 17 is rejected under 35 U.S.C. 103 as being KUSANO and LEE, as applied above to claim 16, and in a further view of Ainslie; Alex Neely et al. (US Patent US 8860749 B1; hereinafter Ainslie).
Regarding claim 17, is a dependent on claim 16, KUSANO and LEE discloses a method comprising:
wherein the first region is a background region of the at least one palette color, the second region is a font region of the at least one palette color, and 29the third region is [..] region of the at least one palette color (KUSANO: Fig:9B and [0080]; In the main (single color) field 917, a first main color (single color), which is mainly a background color, is stored. Further into [0080]; character color field 925, the color of characters in the main color, and more specifically, the color of characters having the main color in the background, for example, is stored, further see into [0080]; the highlight color field 923, the highlight color corresponding to the main color is stored (“Examiner considered as third region”)).
KUSANO and LEE does not appear to expressly disclose
the third region is an edge region of the at least one palette color.
However, Ainslie teaches:
the third region is an edge region of the at least one palette color (Ainslie: Fig:4B, Col: 6 and Ln: 37-38; module 230 may include a frame 425 in the large icon 430 that encloses the colored region 420, as shown in the example in FIG. 4B).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to creates an application for implementing a specific object by using at least one basic processing function for an electronic device as taught in KUSANO with further a method for generating an icon by Ainslie. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide the system of the invention advantageously a small icon is displayed Ainslie: Col:3 and Ln:54-56).


Claim 18 is rejected under 35 U.S.C. 103 as being KUSANO and LEE, as applied above to claim 15, and in a further view of Grosz; Aryk Erwin et al. (US Patent pub. US 20140095586 A1; hereinafter Grosz).
Regarding claim 18, is a dependent on claim 15, KUSANO and LEE discloses a method comprising:
wherein one of the first, second, and third partial colors is applied to a first element of the object, another one of the first, second, and third partial colors is applied to a second element of the object, and the other partial color is applied to a third element of the object or to the first or second element (KUSANO: [0111]; selection candidate storage module 125, plural color sets (including background colors, character colors, highlight colors, and shade colors determined by considering the visibility) are stored. The user is able to select one of the color sets to be used for an added application on the display mode (color) setting screen 800, (“Examiner consider that the first partial color applied to first element as background, second partial color applied to second element as  character and third partial color applied to third element as highlight accordingly”)),
KUSANO and LEE does not appear to expressly disclose
instead of the rest of the first, second, and third partial colors, if a particular event occurs in the first or second element.
However, Grosz teaches:
instead of the rest of the first, second, and third partial colors, if a particular event occurs in the first or second element (Grosz: [0631]; user may be enabled to switch color designation between colorable regions and default colored regions of an asset by selecting a tool to invert the color assignments).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to creates an application for implementing a specific object by KUSANO with further a method for dynamic stylization and size editing of fonts associated with images and theme-based graphics arranged in a layout viewed through an electronic interface as taught by Grosz. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide creation and editing tools to users through a single interface which users may take advantage of to enhance their experience with the mechanics of creating and editing an image-based product (Grosz: [0007]).


Claim 19 is rejected under 35 U.S.C. 103 as being KUSANO, as applied above to claim 1, and in a further view of Harshit Shah et al. (US Patent Pub. 20130044123 A1; hereinafter Shah).
Regarding claim 19, is a dependent on claim 1, KUSANO discloses a method comprising:
KUSANO does not appear to expressly disclose
controlling opacity of the at least one palette color.
However, Shah teaches:
controlling opacity of the at least one palette color (Shah: Fig:7A and [0052]; graphics block 720, the user may specify a color by way of a color palette 722 where the user clicks or otherwise graphically designates the desired color on the color palette 722, further see into [0052]; at block 726 indicates that color may be designated based on other color characteristics such as hue, saturation, and brightness).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to creates an application for implementing a specific object by using at least one basic processing function for an electronic device as taught in KUSANO with further a method for dynamic colorization of graphical user interfaces by Shah. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a techniques for colorizing graphical user interfaces in applications with desired colors or color combinations may be selected for any purpose, such as graphical aesthetics, high contrast or particular color combinations for the visually impaired (Shah: [0021]).

The Examiner has cited particular paragraphs and figures in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the arts and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior arts or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683.  The examiner can normally be reached on Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRITISHA N PARBADIA/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145